Title: [Diary entry: 29 March 1787]
From: Washington, George
To: 

Thursday 29th. Mercury at 38 in the Morning—56 at Noon And 50 at Night. Raining before day with the Wind fresh and cold from the No. West. About 8 Oclock it began to Snow, and continued to do so by intervals till 11 or 12 but not enough at any time to cover the ground. The afternn. was clear and tolerably pleasant the wind what remained of it having shifted round to the So. West. Rid to the Plantations at the Ferry, Frenchs, Dogue run & Muddy hole. At the first, finding the harrow to make tolerable good Work in the New Meadow I directed it to continue on, till the ground, with the assistance of the hoes in the places which had been unbroke, were the wettest & most grassy—should be properly prepared for sowing the Oats, and grass seeds. The Ditchers would have finished the side ditches to this Meadow to day and were ordered to open a ditch between the fields No. 2 & 3 at Frenchs. The rain having put the ground about Manleys old House in better order for plowing the Plows, after the rain Let up proceeded to finish this part of field No. 5. At Dogue run the Sowing of Oats &ca. going on as usual—At Muddy hole the clover seed was all threshed out, but not cleaned. Ordered 50 bushels of dung to be carried upon the half acre squares of No. 2 & 4 (counting from the ditch fence) and on that part adjoining the Wheat, in order to sow Oats thereon.